Citation Nr: 1450873	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  06-17 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss from September 1, 2008.
 
2.  What evaluation is warranted idiopathic dizziness since March 16, 2006?  

3.  Entitlement to total disability based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1973 and from February 1981 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In February 2011, the Veteran testified before the undersigned.  A transcript of that hearing is of record.

In May 2011, the Board denied entitlement to a rating in excess of 10 percent for a bilateral hearing loss prior to September 1, 2008, and remanded the remaining issues.  In January 2012, the Board denied entitlement to a rating in excess of 10 percent for a bilateral hearing loss from September 1, 2008, and remanded the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The appellant appealed the denial, and in November 2012, the United States Court of Appeals for Veterans Claims granted a joint motion for remand.  This case was remanded by the Board in October 2013 for further development.  

The issues of entitlement to an evaluation higher than 30 percent for idiopathic dizziness, and a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran was scheduled for a VA examination in relation to his claims in January 2014, but he failed to report for that examination and has not shown good cause for doing so.  


CONCLUSION OF LAW

Entitlement to a rating in excess of 10 percent for bilateral hearing loss from September 1, 2008 is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in April 2004 and March 2006, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice regarding how disability ratings and effective dates are assigned. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claims.

Analysis 

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction, with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160.

In this case, the claims on appeal are not original claims for compensation as contemplated by the operative VA regulations.  The record reflects that the Veteran was notified in November 2013 that he was going to be scheduled for an examination by the VA medical facility nearest to him.  The letter informed him that he failed to report for the examination or reexamination, without good cause, the claim shall be rated based on the evidence of record, or even denied. 

The appellant was scheduled for a VA examination in relation to his claims in December 2013 but cancelled the examination because of ice.  His examination was rescheduled for January 2014.  The record reflects that the Veteran failed to report for the VA examination scheduled in January 2014, and failed to provide VA with good cause for his absence (a claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992)).  The Board notes that the Veteran has been scheduled for several VA examinations in the past and did not report.  During these times, however, he provided reasons for doing so.  The Veteran has not presented any reason for his failure to report for the January 2014 examination.  

The United States Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

Here, a VA examination was needed to properly adjudicate the claim for an increased rating for the appellant's hearing loss.  The Veteran was scheduled for such an examination and did not appear.  The claim on appeal is not an original compensation claim and it cannot be decided based on the evidence of record.  38 C.F.R. § 3.160(b).  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b).  Accordingly, the claim is denied.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss from September 1, 2008 is denied.  
 

REMAND

The Veteran appeals the July 2010 assignment of a 30 percent rating for idiopathic dizziness.  In his June 2014 VA Form 9 Substantive Appeal, the Veteran expressed that he wanted to appear for a travel board hearing before a member of the Board.  On remand, the AOJ should schedule the Veteran for a Travel Board hearing as requested regarding the issue of entitlement to a higher initial rating for idiopathic dizziness.  

Given that the rating assigned idiopathic dizziness may impact the claim for a total disability evaluation based on individual unemployability due to service connected disorders consideration of that latter issue is deferred pending the development ordered below.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing on the issue of entitlement to an initial evaluation higher than 30 percent for idiopathic dizziness in accordance with applicable procedures.  The RO must notify the Veteran and his representative of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO.  The case should then be referred to the Board in accordance with applicable provisions.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


